Citation Nr: 0333665	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  01-08 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s): an examination to show 
the nature and extent of the severity of 
the service-connected low back strain and 
hypertension.  Send the claims folder to 
the examiner(s) for review.

a.  As to the service-connected low 
back strain, the examiner the 
examiner is asked to report the 
veteran's range of motion of the 
lumbar spine and state what the 
normal ranges of motion are for the 
lumbar spine.  Does the service-
connected low back cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations and on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on movement of the lumbar spine, and 
the presence and degree of, or 
absence of, muscle atrophy 
attributable to the service-
connected low back disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected low back 
disability.  The examiner should 
carefully elicit all of the 
veteran's subjective complaints 
concerning the aforementioned 
disability.  The examiner should 
offer an opinion as to whether there 
is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints, 
including pain.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

Does the service-connected low back 
strain more closely resemble severe 
lumbosacral strain manifested by 
listing of the whole spine to the 
opposite side, a positive 
Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral 
motion with osteoarthritis changes, 
or narrowing or irregularity of the 
joint space?  The examiner should 
also comment as to whether only some 
of those manifestations are present 
if there is also abnormal mobility 
on forced motion.

b.  As to the service-connected 
hypertension, the examiner is asked 
to report the veteran's blood 
pressure readings in a standing 
position, in a seated position, and 
in a recumbent position.  Any 
further studies should be conducted, 
to include a series of blood 
pressure readings and cardiovascular 
studies, if indicated.  

2.  Obtain the veteran's medical records 
from the VA Medical Center(s) in 
Greenville, Mississippi, for any 
treatment for low back strain and 
hypertension during the period of January 
1999 to the present.  Please obtain 
following type(s) of records: Notes, 
Discharge Summaries, Consults, Vitals, 
Imaging (X-Ray, MRI, CT scan).

3.  Obtain the medical records from 
Tricare for the low back syndrome and 
hypertension during the period from 1999 
to the present.  Make arrangements to 
obtain hospital summaries, clinical 
records, and outpatient treatment 
records.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


